RATLIFF, Judge.
MODIFICATION OF OPINION
The Court of Appeals has inherent power to correct, on its own motion, an *302error in an opinion it has handed down. Jameson Chemical Co., Ltd. v. Love, (1980) Ind.App., 403 N.E.2d 928. Accordingly, this court modifies its previous decision and opinion in this cause which was handed down on April 20, 1981, in order to correct an error appearing therein.
In footnote 1 of our opinion in this case found at - Ind.App. -, 419 N.E.2d 228, 230, we stated: “Only Equitable filed an appellee’s brief; Blue Cross did not.” This statement is incorrect. Ap-pellee Mutual Hospital Insurance, Inc., d/b/a Blue Cross of Indiana, did file an appellee’s brief on December 18, 1980, which brief was timely filed. We hereby correct and modify our previous opinion by striking therefrom said footnote number 1.
Further, our previous opinion did not reflect the appearance of counsel of record for Blue Cross. This was an oversight. Blue Cross was in fact represented by Donald C. Trigg of its law department, 120 West Market Street, Indianapolis, Indiana. Our previous opinion is corrected and modified to reflect Mr. Trigg’s representation of Blue Cross.
In all other respects our opinion of April 20, 1981, shall stand as originally issued.
NEAL, P. J., and ROBERTSON, J., concur.